DETAILED ACTION
Claims 1-18 are pending.
The office acknowledges the following papers:
Patent application filed on 12/20/2019.

Allowable Subject Matter
Claims 1-18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The Wang et al. (U.S. 2017/0315846) and Abdallah et al. (“A comparison of two metaheuristic algorithms for scheduling problem on a heterogeneous CPU/FPGA architecture with communication delays”) are the closest prior art references to reading upon some, but not all of the independent claim limitations. 
Wang disclosed a processing system include a plurality of CPUs and a FPGA with a plurality of reconfigurable resource packages (see figure 10). Wang disclosed determining if a given task is to be executed on a CPU or on the FPGA. For tasks executable on the FPGA, a reconfiguration is performed if needed (see figure 7). Wang shows a plurality of different functions executable on different reconfigurable resource packages (see figure 6). Paragraph 79 describes examples of different functions, including addition/subtraction functions and matrix functions. One of ordinary skill in the 
Abdallah disclosed a processing system with CPU cores and a FPGA chip (see figure 1). Figures 2-3 show a set of tasks with dependencies and execution scheduling on the CPU/FPGA. The task graph shows low parallelism at the beginning/end portions, as well as high parallelism in the middle portions. However, Abdallah doesn’t disclose sparsity and density modules for separate execution on the FPGA of high/low parallelism tasks in different areas of the FPGA chip. 

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 1/29/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1-18 must be shown or the feature(s) canceled from the claim(s). Specifically, the drawings show the CPU, FPGA, sparsity/density modules in claim 1, but don’t show the “sends data graph …”, “obtains result data …”, “wherein before the second processor …”, and “wherein the sparsity processing module …” limitations. A new flowchart could be added to broadly determine if changes between low/high parallelism are detected based on the three manners for claims 2/9/16. Figure 2 could be amended to address most of the remaining claim limitations by adding text that broadly encompasses the claimed limitations. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “FPGA coprocessor with sparsity and density modules for execution of low and high parallelism portions of graph traversals”.
Appropriate correction is required.

	Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings and specification objections, as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Sankaralingam et al. (U.S. 2018/0210730), taught a reconfigurable application-specific accelerator.
Malladi et al. (U.S. 2019/0079886), taught a heterogeneous accelerator.
Dasu et al. (U.S. 2018/0143860), taught a coprocessor with reprogrammable logic sectors.
Capps, JR. et al. (U.S. 2009/0164812), taught configurable, low performance, and high performance pipelines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183